MEMORANDUM**
Zhou Yang Gao, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his untimely motion to reopen removal proceedings. We lack jurisdiction to review the denial of petitioner’s motion to reopen because his underlying removal was based, in part, on his conviction for an aggravated felony under 8 U.S.C. § 1324(a)(l)(A)(i). See 8 U.S.C. § 1252(a)(2)(C) (divesting this court of jurisdiction over any final order of removal against an alien who is removable for having committed an aggravated felony); 8 U.S.C. § 1101(a)(43)(N) (enumerating offenses under § 1324(a) as aggravated felonies for the purposes of § 1252). See also Sarmadi v. INS, 121 F.3d 1319, 1322 (9th Cir.1997) (“where Congress explicitly withdraws our jurisdiction to review a final order of deportation, our authority to review motions to reconsider or to reopen deportation proceedings is thereby likewise withdrawn.”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.